DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 02/26/2020.
Claims 1-16 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1, 4, 6, 7 and 8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 10,614,403. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,614,403 in view of US Publication No. 2010/0257125. However, co-pending ‘213 is missing to configure the server. Kallestad et al discloses the server (See: par [0026]).
It would have been to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the co-pending application’s method to a system by including a server as recited in Kallestad et al would be to provide centralized monitoring of the aeration of a number of grain storage facilities, thereby improving the management of stored grain (Kallestad et al, Abstract).
Allowable Subject Matter
Claims 1-16 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  


Kallestad et al and other prior arts do not singularly or in combination disclose the limitations of: “between a group of edge devices deployed within a crop storage area, establishing a wireless ad hoc network and transmitting from a gateway device of the wireless ad hoc network measurement data concerning measurements of local physical environment parameters within the crop storage network made by sensors of the edge devices, wherein said gateway device collects the measurement data from the edge devices and transmits said measurement data using a fog agent executing on the gateway device; at a server, receiving the measurement transmitted by the fog agent of the gateway device, processing the received measurement data using a rules engine configured to assess the measurement data according to one or more user-defined rule sets for automated execution of predetermined actions according to said rule sets, and determining by the server a portion safe storage time for each portion of a plurality of portions of a stored crop at said crop storage area, the respective portions co-localized with respective ones of said edge devices of the plurality of edge devices, 
“a server operatively coupled to a group of edge devices deployed within a crop storage area, wherein the group of edge devices establish a wireless ad hoc network, and the edge devices comprise sensors for obtaining measurement data concerning measurements of local physical environment parameters within the crop storage area, the server operatively coupled to a gateway device of the wireless ad hoc network, wherein the gateway device is configured to collect the measurement data from the group of edge devices and to transmit the measurement data to the server using a fog agent executing on the gateway device; receive the measurement data transmitted by the fog agent of the gateway device, wherein the received measurement data is processed by the server using a rules engine configured to assess the measurement data according to one or more user-defined rule sets for automated execution of predetermined actions according to said rule sets; determine a portion safe storage time for each portion of a plurality of portions of a stored crop at said crop storage area, the respective portions co-localized with respective ones of said edge devices of the plurality of edge devices, said portion safe storage times determined according to the measurement data and model or a lookup table for dry matter loss, mold appearance, or germination capacity; and responsive to a determination that the total safe storage time is below a predetermined threshold, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE

Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        09/15/2021